DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Claims 1, 3-5, 7-8, 17-18, 20-23, 25-27, 29-30, 32, 35, and 40 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 3-5, 7-8, and 17, in the reply filed on 10/25/2022 is acknowledged.
Applicant’s election of chemical compounds of formula (I’) or formula (I”) as provisional species for initial examination in the reply filed on 10/25/2022 is also acknowledged.
Claims 18, 20-23, 25-27, 29-30, 32, 35, and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/2022.

Priority
This Application is a 371 of PCT/ES2019/070440 filed on June 24, 2019 which, in turn, claims the priority of Spanish Patent Application No. P201830637 filed on June 25, 2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Applicant’s Information Disclosure Statement filed 03/19/2021 has been received and entered into the present application. As reflected by the attached, completed copies of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  

Claim Rejections - 35 USC § 112, 1st Paragraph, Enablement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7-8, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating an infection caused by an HIV-1 virus comprising administration of Compound 1a, does not reasonably provide enablement for i) treating infections caused by other RNA viruses comprising administration of Compound 1a and/or ii) treating infections caused by HIV-1 comprising administration of other compounds of Formula (I).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. This is a Scope of Enablement rejection.
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993).  Explaining what is meant by “undue experimentation,” the Federal Circuit has stated that:

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention.  PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1

	The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence or absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art,
7) the predictability of the art, and
8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

The nature of the invention, and breadth of the claims
The invention is drawn to a method for treatment of infections caused by RNA viruses, comprising administering to a patient in need of such treatment a therapeutically effective amount of a compound of Formula (I) as defined in claim 1.
The genus of Formula (I) encompasses an indeterminable number of species, likely numbering in the millions. In contrast to the immense breadth of compounds of Formula (I) encompassed by the claims, Applicants disclose and describe a single, solitary species, Compound 1a, that was purchased commercially (Sigma-Aldrich).

    PNG
    media_image1.png
    164
    228
    media_image1.png
    Greyscale

See Figure 1; p.21, l.10-11.
	The genus of “infection caused by RNA viruses” encompasses the treatment of patients infected with RNA virus.  This genus encompasses, inter alia, infections caused by the common cold, influenza, SARS, MERS, Covid-19, Dengue Virus, hepatitis C, hepatitis E, West Nile fever, Ebola virus disease, rabies, polio, mumps, and measles.  RNA viruses fall within three broad categories – positive strand RNA viruses, double-stranded RNA viruses, and negative strand RNA viruses.  In contrast to the immense breadth of “infections caused by RNA viruses”, Applicants disclose and describe a single virus – HIV-1.  HIV, however, is not technically considered to be an “RNA virus”.  It is considered a retrovirus because it is a type of virus that inserts a DNA copy of its RNA genome into the DNA of a host cell. 

The state and predictability of the art, and relative skill of those in the art
A person of ordinary skill in the art cannot predict, a priori, whether any given chemical compound will be therapeutically effective in treating infection caused by any given RNA virus.  Even within a defined genus of chemical compounds, such as the claimed genus of Formula (I), the structural features required for anti-viral activity are completely unknown.
Applicants disclose that a single compound of Formula (I), Compound 1a, inhibits the interaction between the subdomain IIB of RRE and Rev34-50 and inhibits formation of the complete RRE-Rev complex. Applicants also disclose that a single compound of Formula (I), Compound 1a, has antiretroviral activity against HIV. However, the HIV-1 Rev response element (RRE) and its HIV-1 accessory protein Rev, are specific to HIV-1 and would not be a anti-viral target to RNA viruses generally because this system is used by retroviruses such as HIV-1 to export unspliced and partially spliced mRNAs.    For example, even another retrovirus, Mason-Pfizer monkey virus (MPMV), does not encode Rev.  See CULLEN (TRENDS in Biochemical Sciences, August 2003, Vol. 28, No. 8, pages 419-424). While other complex retroviruses such as some β retroviruses and all  retroviruses encode similar systems (Rem/RmRE and Rex/RxRE systems, respectively), the RRE/Rev system is specific to lentiviruses such as HIV-1 or SIV.  However, sequence conservation of Rev and RRE across different lentiviral species varies significantly. See FERNANDES ET AL. (RNA Biology, January 2012, vol. 9, no. 1, pages 6-11).  
The activity of compounds screened using an RRE-Rev screen is not predictive of anti-viral activity.  For example, PRADO ET AL. (Biochemical Pharmacology, 2016, vol. 107, pages 14-28) teach that several groups have studied the RRE-binding and RRE-Rev inhibition properties of numerous chemical classes, but either the molecules lacked antiviral activity, or their activity and/or mechanism were not reported.  They teach a Glaxo team tested over 500,000 compounds and several classes of RRE-Rev inhibitors with low M potencies were identified, but most of them lacked antiviral activity.  They teach that Shuck-Lee et al. conducted an RRE-Rev screen of 40,000 compounds based on a cellular assay and identified three HIV post-integration inhibitors that interfered with RRE-Rev function.  However, these molecules did not inhibit RRE-Rev in vitro. See p.27, left column, second full paragraph.
SHUCK-LEE ET AL. (Antimicrobial Agents and Chemotherapy, Sept. 2008, p.3169-3179) teach that some small-molecule compounds that inhibit HIV type 1 (HIV-1) replication and Rev-RRE function have been identified, but none has progressed very far in preclinical development, in part because of cellular toxicity issues.  See p.3169, right column, second full paragraph.
Accordingly, the activity of a single compound of Formula (I), Compound 1a, against the RRE-Rev complex of HIV-1 is not at all predictive of the ability of compounds of Formula (I) generally to treat infections caused by all retroviruses, let alone RNA viruses generally.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  That factor is outweighed, however, the other Wands factors as discussed herein.  
There is no evidence of record that compounds of general Formula (I) have activity in treating infections caused by RNA viruses, other than the single species Compound 1a against HIV-1.  The art, therefore, is a priori unpredictable because a person of ordinary skill in the art would have to make and test each compound falling within the scope of the claimed genus for antiviral activity against every RNA virus, with no reasonable expectation of success that any given compound would have antiviral activity against any given virus.



The amount of direction or guidance provided and the presence or absence of working examples
	The Specification provides absolutely no guidance or direction for making compounds of claimed genus of Formula (I).  The Specification also provides no source of the claimed genus of Formula (I), other than a single species, Compound 1a.
	The Specification provides no guidance or direction for testing compounds of Formula (I) for antiviral activity against any virus other than HIV-1.
	The Specification provides no disclosure whatsoever of “a therapeutically effective amount” of any compound of Formula (I).
	Applicants provide in vitro working examples demonstrating that a single compound of Formula (I), Compound 1a, inhibits the interaction between the subdomain IIB of RRE and Rev34-50 and inhibits formation of the complete RRE-Rev complex. Applicants also provide an in vitro working example demonstrating that a single compound of Formula (I), Compound 1a, has antiretroviral activity against HIV.
	Applicants do not, however, provide any working examples demonstrating any compound of Formula (I) is effective in treating any infection caused by any RNA virus “in a patient” as presently claimed, i.e., there are no in vivo working examples.
	
The quantity of experimentation necessary
	Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that the instantly claimed genus of compounds of Formula (I) could be predictably used as a treatment for all infections caused by all RNA viruses in a patient as inferred in the claims and contemplated by the specification.  
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license.  It is not a reward for a search but a compensation for its successful conclusion and ‘patent protection’ is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” (42 USPQ 2d 1001, Fed. Circuit 1997).  
In the instant case, Applicants have presented a general idea that because a single compound of Formula (I), Compound 1a, inhibits the interaction between the subdomain IIB of RRE and Rev34-50 in vitro, inhibits formation of the complete RRE-Rev complex in vitro, and has antiretroviral activity against HIV in vitro, any and all compounds falling within the scope of the instantly claimed genus of Formula (I) must therefore, a priori, be useful in the treatment of infections caused by any and all RNA viruses.  However, the claims encompass an indeterminable number of species, likely numbering in the millions, having a plethora of chemically and biologically distinct substituents.  Applicants purchased a single compound, Compound 1a, and tested it in assays specific for anti-HIV-1 activity in vitro.  
It is evident that Applicants’ disclosure is merely a blueprint for further research and development of compounds of Formula (I) as potential anti-viral agents.  Screening a single compound in assays specific for anti-HIV-1 activity in vitro does not enable a person of ordinary skill in the art to carry out the full scope of the claimed invention with any reasonable expectation of success.
For example, the only compound of Formula (I) disclosed and screened by Applicants is Compound 1a.    

    PNG
    media_image1.png
    164
    228
    media_image1.png
    Greyscale

This compound was not even made by Applicants – it was purchased by them from Sigma-Aldrich.  See Figure 1; p.21, l.10-11. Compound A and Compound B are hypothetical compounds that are also encompassed by the claimed genus of Formula (I).  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

                               Compound A                                     Compound B
These compounds, and compounds like them, have not been synthesized or tested.  One skilled in the art would not reasonably expect that Compound A and/or Compound B would have similar activity to Compound 1a (the only compound of Formula (I) tested by Applicants) given there are no structural features whatsoever common to these compounds.  Given the extremely diverse compounds encompassed by the claims (as clearly evidenced by the above hypothetical compounds) and the very limited examples provided in the specification (Applicants disclose a single, solitary species of a compound of Formula (I)), the skilled artisan cannot predict what structural features (other than that of the single compound actually tested by Applicant) are important for anti-HIV-1 activity, let alone activity in treating infections caused by RNA viruses generally.  In other words, there is no structure activity relationship whatsoever established by Applicants.  At bottom, there is no scientific or medical basis for Applicant’s unsupported hypothesis that compounds of Formula (I) generally will have therapeutic activity in the treatment of infections caused by RNA viruses generally.
Determining if any particular compound falling within the scope of the broad genus of Formula (I) would treat an infection caused by any particular RNA virus in a patient would require synthesis of the compound (with no guidance or direction whatsoever provided by Applicants), determining a biological target of the compound against a virus (with only limited guidance and direction for screening compounds for anti-HIV-1 activity in vitro), formulation into a suitable dosage form, and subjecting it to testing in an assay known to correlate to clinical efficacy of such treatment.  This is undue experimentation, with no reasonable expectation of success, given the breadth of the claims, the state and predictability of the art, the very limited guidance and direction provided by Applicants, and the presence of only in vitro assays directed to the effects of a single commercially available compound of Formula (I) against HIV-1.  
Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Conclusion
Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.